In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0548V
                                        (not to be published)


    GINA M. TYLER,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: September 27, 2022


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s    Fees  and                  Costs;
                                                                Administrative Time
                         Respondent.


Richard H. Moeller, Moore, Heffernan, et al., Sioux City, IA, for Petitioner.

Martin Conway Galvin, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On May 4, 2020, Gina M. Tyler filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration, a defined Table injury, after receiving the influenza vaccine on October
11, 2018. Petition at 1, ¶¶ 4, 47. On July 21, 2022, a decision was issued awarding
compensation to Petitioner based on the parties’ stipulation. ECF No. 62.




1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Petitioner has now filed a motion for attorney’s fees and costs, dated July 22, 2022,
(ECF No. 66), requesting a total award of $54,208.04 (representing $52,741.00 in fees
and $1,467.04 in costs). In accordance with General Order No. 9, Petitioner filed a signed
statement indicating that she not incurred no out-of-pocket expenses. ECF No. 68 at 2.
Respondent reacted to the motion on August 8, 2022, stating that he is satisfied that the
statutory requirements for an award of attorney’s fees and costs are met in this case, and
deferring calculation of the amount to be awarded to my discretion. Petitioner filed her
reply on August 15, 2022, requesting “the court to proceed to a consideration of and
decision on the motion at this time.” ECF No. 70.

       I have reviewed the billing records submitted with Petitioner’s requests and find a
reduction in the amount to be awarded appropriate, for the reasons listed below.

                                        ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health & Human
Servs., 102 Fed. Cl. 719, 729 (2011).

       The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. at 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s
fees and costs sought] at the time of the submission.” Wasson, 24 Cl. Ct. at 484 n.1.
Petitioner’s counsel “should make a good faith effort to exclude from a fee request hours
that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private
practice ethically is obligated to exclude such hours from his fee submission.” Hensley,
461 U.S., at 434.
                                             2
                                    ATTORNEY FEES

              A. Hourly Rates

       For attorney Richard Moeller, Petitioner requests the following rates: $300 per hour
for time billed in 2019; $341 per hour for time billed in 2020; $363 per hour for time billed
in 2021; and $379 per hour for time billed in 2022. (ECF No. 66-1 at 1-38). These rates
have been previously reviewed in other cases and deemed appropriate, and I shall
therefore utilize them herein.

              B. Administrative Time

         Upon review of the billing records submitted, it appears that a number of entries
are for tasks considered clerical or administrative. In the Vaccine Program, secretarial
work “should be considered as normal overhead office costs included within the attorney’s
fee rates.” Rochester v. U.S., 18 Cl. Ct. 379, 387 (1989); Dingle v. Sec’y of Health &
Human Servs., No. 08-579V, 2014 WL 630473, at *4 (Fed. Cl. Spec. Mstr. Jan. 24, 2014).
“[B]illing for clerical and other secretarial work is not permitted in the Vaccine Program.”
Mostovoy, 2016 WL 720969, at *5 (citing Rochester, 18 Cl. Ct. at 387). A total of 1.9 hours
was billed on tasks considered administrative including, receiving faxes, paying invoices
and scanning records. Examples of the tasks include:

          •   January 13, 2022 (0.10 hrs) “Receive a fax from Yale New Haven Hospital
              Radiology for a prepayment of $20.00 for CD. Give the KP to handle”;

          •   January 16, 2020 (0.10 hrs) “Pay in the invoice for NEMG for $231.25 online
              at MRO”;

          •   January 28, 2020 (0.40 hrs) “Receive records from Yale New Haven and
              prepare them as an exhibit; email RHM”;

          •   February 19, 2020 (0.10 hrs) “Receive fax from Connecticut GI for
              prepayment; will contact them tomorrow to pay”;

          •   March 19, 2020 (0.10 hrs) “Receive prepayment from Lawrence + Memorial
              for Flanders Rehab and give to MK to handle”; and



                                             3
              •   August 7, 2020 (0.10 hrs) “Receive a fax from MRO for prepayment of
                  $12.35; pay online.”

(ECF No. 66-1 at 3,4,6,9 and 13).

         Because the Program does not reimburse time spent on such administrative tasks,
I will reduce the amount of fees to be awarded by $1,235.50. 3

                                          ATTORNEY COSTS

        Petitioner is requesting $1,467.04 in overall costs, including but not limited to
medical records, shipping, and the Court’s filing fee. (ECF No. 44-2 at 2). I have reviewed
all the requested costs and find them to be reasonable, l award the requested amount in
full.

                                             CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $52,972.54 (representing $51,505.50 in fees and $1,467.04 in costs) as
a lump sum in the form of a check jointly payable to Petitioner and Moore, Corbett,
Heffernan, Moeller & Meis, L.L.P. In the absence of a timely-filed motion for review (see
Appendix B to the Rules of the Court), the Clerk shall enter judgment in accordance with
this Decision. 4

IT IS SO ORDERED.

                                                          s/Brian H. Corcoran
                                                          Brian H. Corcoran
                                                          Chief Special Master




3   This amount consists of ($95 x 9.3 hrs = $883.50) + ($110.x 3.2 hrs = $352) = $1,235.50.

4 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                      4